Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

As per the conversation with Wes Musselman on 5/11/2022 and 5/16/2022, claims 20 and 21 are cancelled, and the claims below are amended as follows:

Regarding claim 1, line 4, the reference to “….…” is removed and replaced with “…the at least one underwire…”.
Regarding claim 1, line 4, after the word “…breasts…”, the words “… of the user. …” are added.
Regarding claim 1, line 7, the reference to “…“…” is removed and replaced with “…the at least one underwire…”.
Regarding claim 1, line 8, the reference to “……”; is removed and replaced with “…a body of the user…”.
Regarding claim 1, lines 9 and 11, the reference to “……”; is removed and replaced with “…an entire length…”.
Regarding claim 1, lines 9-10, and 11, the reference to “……” is removed and replaced with “…the at least one underwire…”.
Regarding claim 1, line 12, the reference to “……”; is removed and replaced with “…each of the larger pads…”.
Regarding claim 1, line 14: the reference to the word  “……” has been removed and replaced with “…have…”.
Regarding claim 1, lines 10, 11 and 14, the references to  “… 
Regarding claim 2, line 2, the reference to “……” is removed and replaced with “…the at least one underwire…”.
Regarding claim 5, lines 1 and 2, the reference to “…  …”  is removed.
Regarding claim 8, line 2 (in two locations), the references to “……” are removed and replaced with “…the at least one underwire…”.
Regarding claim 16, line 2, the reference to “……” is removed and replaced with “…the at least one underwire…”.
Regarding claim 19, lines 1, the references to “…  …”  is removed.
Regarding claim 23, line 3, at the end of the sentence (the second instance), after the word “…breasts…”, the words “… of the user. …” are added.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 1/13/22 are deemed allowable.

The closest piece of prior art is Magrone US 20020022432, Weinerth 20030232571, Cadous US 252462, Goodwin US 20130065485, Li CN205093600U. The current claims are distinguished from Magrone, Weinerth, Cadous, Goodwin and Li at least because Magrone, Weinerth, Cadous, Goodwin and Li does not teach, suggest, or disclose “…a brassiere… wherein the basque is padded and includes a plurality of small pads on a first surface of the basque, the basque extends over an entire length of the at least one underwire and has an omega shape such that the plurality of small pads are provided over the entire length of the at least one underwire, tips of the omega shape of the basque each include a larger pad of the plurality of small pads, wherein the each of the larger pads at the tips of the omega shape are surrounded by other pads of the plurality of small pads, and each of the larger pads at the tips of the omega shape of the basque has planar dimensions on the first surface of the basque that are greater than the other pads of the plurality of small pads…”.

The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732